Case: 14-14360   Date Filed: 07/20/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14360
                       ________________________

                D.C. Docket Nos. 3:13-cv-00090-DHB-BKE,
                            11-bkc-30021-SDB


In re: WILLIAM M. FOSTER, JR.,

                                                                        Debtor.


WILMINGTON PLANTATION, LLC,

                                                             Plaintiff-Appellant
                                                                Cross Appellee,

                                   versus

WILLIAM M. FOSTER, JR.,

                                                            Defendant-Appellee
                                                               Cross Appellant.

                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Georgia
                       ________________________

                               (July 20, 2015)
                Case: 14-14360       Date Filed: 07/20/2015      Page: 2 of 2


Before ED CARNES, Chief Judge, ROSENBAUM, Circuit Judge, and SMITH, *
District Judge.

PER CURIAM:

       The parties are aware of the long and sometimes convoluted procedural

history of the dispute that has given rise to this case and all of the facts related to it,

much of which we discussed at oral argument. We will not reiterate any of that.

Having considered what we heard during oral argument and having read the briefs

and the relevant parts of the record, we conclude that the bankruptcy court’s

September 24, 2013 order is due to be affirmed for the reasons set out in that order

itself and also in the district court’s August 24, 2014 order affirming it. Both

orders are well reasoned, and we have nothing to add to what they say.

       AFFIRMED.




   *
    Honorable C. Lynwood Smith, Jr., United States District Judge for the Northern District of
Alabama, sitting by designation.

                                               2